UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-6786


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

ROBERT DEWAYNE MILLIGAN, a/k/a Wayne,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(4:12-cr-00669-RBH-6)


Submitted:   September 16, 2015           Decided:   October 1, 2015


Before MOTZ, DUNCAN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert Dewayne Milligan, Appellant Pro Se. Arthur Bradley
Parham, Assistant United States Attorney, Florence, South
Carolina; Stanley D. Ragsdale, Assistant United States Attorney,
Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Robert Dewayne Milligan appeals the district court’s order

denying    Milligan’s    18   U.S.C.   § 3582(c)(2)   (2012)   motion   for

reduction of sentence.        We have reviewed the record and find no

reversible error.       Accordingly, we affirm for the reasons stated

by   the   district     court.     United   States    v.   Milligan,    No.

4:12-cr-00669-RHB-6 (D.S.C. May 8, 2015).         We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                 AFFIRMED




                                       2